Case 3:16-cv-30184-MGM Document 137-6 Filed 10/29/18 Page 1 of 3




                     Exhibit 171
Case 3:16-cv-30184-MGM Document 137-6 Filed 10/29/18 Page 2 of 3




                      ldentity

                                        Your ident¡ties
                     Respondent's




                                    ''wþ''
         The importance of examining bias




                                                                   WMS11770
          Case 3:16-cv-30184-MGM Document 137-6 Filed 10/29/18 Page 3 of 3




     Our cultures (family, institution, societal)
                     teach us:
O
    Who perpetrates
O
    Who is victimized
o
    Who is credible
o
    Who has future potential and whose past                                  is
    suspect




                                                                             WMS11771
